— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 25, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We find no basis to reconsider this court’s earlier determination that the defendant had failed to preserve for appellate review his contention that the jury’s verdict of guilty of manslaughter in the first degree was repugnant to its verdict of not guilty of criminal possession of a weapon in the second degree (see, People v Suarez, 99 AD2d 473, lv denied 62 NY2d 654).
In addition, since the defendant failed to object to the charge to the jury, consideration of any alleged error of law therein is not preserved for our review (CPL 470.05 [2]) and the defendant’s claim with respect to the charge does not warrant review in the interest of justice.
*820We have considered the defendant’s other contentions and find them to be without merit. Weinstein, J. P., NiehofF, Lawrence and Eiber, JJ., concur.